Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 28, 29, 30, 31, 32, 33, 34, 36, 42, 43, 45, 46, 48, 49 & 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 6,360,142) in view of van den Top (US 2013/0340329) and Grams (US 6,579,053).
With respect to claims 27, 28, 34, 45, 46, 49 & 50, Miura discloses-
— a bridge movement system (indicated generally as 12e, 13e) which extends with its central longitudinal axis (C7/L3-7) transversely to a longitudinal axis of a transportation unit 21;
— a control unit 40 designed- 
to communicate with a transportation unit, a bridge movement system and a parts conveyor system and 
to provide control commands for a transportation unit, a bridge movement system and a parts conveyor system.
	Miura does not disclose that a bridge movement system can be moved axially in a longitudinal axis of a transportation unit or first and second axially movable conveyor belts.
	van den Top discloses-
— a bridge movement system 3, 22 which extends with its central longitudinal axis (generally indicated as the direction of in FIG. 2) transversely to a longitudinal axis of a transportation unit 5 and can be moved axially in a longitudinal axis of a transportation unit by way of carriage 14 moving over rails 4.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Miura to include van den Top’s axially moving bridge movement system thereby allowing the transportation unit to remain stationary which reduces exposure to airborne contaminants.
And, Grams discloses first and second axially movable conveyor belts 68, 69 (FIG. 1). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Miura to substitute first and second conveyors for the belt conveyors of Grams thereby increasing the speed at which the conveyed articles can be further processed downstream such as loading pallets and carts.

With respect to claim 32, Miura discloses that a removal system comprises a second parts conveyor system having at least one conveyor belt 22 (or 23) that can be moved axially in a direction (right to left in FIG. 2) of a longitudinal axis of a transportation unit 21.
With respect to claims 33, 42 & 48, Miura discloses a third parts conveyor system having at least one conveyor belt 23 (or 22) that can be moved axially in a direction of a longitudinal axis of a transportation unit.
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of van den Top and Grams and further in view of Hirata (US 7,976,260) which discloses a tool change system 70, 71 (FIG. 7) for changing tools for a gripping system is arranged in a buffer area between a processing system and a transportation unit. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Miura to include a tool change system, as taught by Hirata, thereby allowing for automatic changeover of a tool type as dictated by the type of workpiece.
Allowable Subject Matter
Claims 35, 37, 38, 39, 40, 41 & 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Dec. 21, 2021 have been fully considered but they are not persuasive. No amendments were submitted.
Claim 1. Applicant argues that its unclear how van den Tops’ stated rationale of reduction of exposure to airborne contaminants works with Miura’s air-moving picking arms.
The examiner does not agree with Applicants interpretation of the claims or cited prior art. There is no evidence on the record of how/where Miura’s moving arms would create enough air movement to adding pathogens to the air. Moreover, whether Miura’s carry-in conveyor 21 is stationary or moving is an operational setting. For example, a user could set conveyor 21 to stop an item at the precise movement arm 12(13) grips and subsequently moves the item. Regardless, these appear to be Applicants allegations. 
van den Top discloses a bridge movement system having arms 22 which move along a central longitudinal axis. van den Top’s apparatus allows the “seed-bed to remain stationary at the location where it is utilized for cultivation. This reduces the danger of pathogens reaching the seed-bed.” (Para. [0008]). van den Top further teaches that its improvement to a bridge movement system “makes it possible to harvest two or more seed-beds during one harvesting run.” Consequently, the improvement of Miura achieves a reduction in airborne contaminants by adding a bridge movement system that moves a bridge longitudinally.
Claim 1. Applicant argues that stopping Miura’s parts conveyor system 21 changes its principal operation.

It is noted that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case the combination discloses bridge movement with pick arm over a parts conveyor system wherein the bridge can move along the conveyor system.
Claim 1. Applicant argues that there would be no reason to substitute Grams two conveyors for van den Top’s single conveyor. 
(It is noted that in the rejection mailed Nov. 2, 2021 and repeated above Miura is the primary reference, not van den Top.) Assuming arguendo Applicant meant there is no reason to combine Grams with Miura the examiner does not agree with Applicants interpretation of the claims or cited prior art. Grams motivation for improving on article handling include:
Some parts of this process have been automated, including the sorting of mail by zip code. However, the loading of tubs and trays onto pallets and carts is generally done by hand. While hand or manual loading accomplishes the desired result, it requires postal staff to be engaged in physically demanding and tedious work. Moreover, the speed at which pallets and carts can be loaded is limited by the speed at which the human body can operate and the number of people that can economically be employed to carry out the task. 
(Column 1, line 25.)
In other words, Grams goal is to improve throughput. This is achieved by adding Components that improved throughput, such as increasing the number of components.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY W ADAMS/Primary Examiner, Art Unit 3652